Citation Nr: 1105425	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  04-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, 
to include as due to exposure to herbicides and/or as secondary 
to a claimed psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005, and he accepted such 
hearing in lieu of an in-person hearing before a Member of the 
Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the 
hearing is associated with the file.

In November 2005 the Board remanded the appeal for further 
development.  

The Board issued a decision in May 2009 that denied service 
connection for PTSD and also denied service connection for 
erectile dysfunction.  The Veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2010 the Court approved a joint motion 
of the Parties to vacate the Board's decision and to remand the 
case to the Board for action consistent with the joint motion.  


REMAND

The Board's decision in May 2009 denied service connection for 
PTSD.  Thereafter, the Court published a decision holding that a 
claim for service connection for PTSD encompasses all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Because the Veteran in this case had been diagnosed with various 
psychiatric disorders other than PTSD (including depression, 
agitated depression, major depressive disorder, generalized 
affective disorder and adjustment reaction with depressive 
features), the parties agreed that VA had failed to consider, 
develop, or adjudicate the question of entitlement based on the 
diagnoses other than PTSD as required by Clemons.

The Court vacated and remanded the Board's decision on the issue 
of entitlement to service connection for erectile dysfunction as 
intertwined with the issue of entitlement to service connection 
for psychiatric disability. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake all 
indicated development to comply with VA's 
duties to notify and assist the Veteran.  

2.  Then, the RO or the AMC should 
adjudicate the issues of entitlement to 
service connection for psychiatric 
disability, to include PTSD, and 
entitlement to service connection for 
erectile dysfunction, to include as due to 
exposure to herbicides and/or as secondary 
to psychiatric disability.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


